Title: To George Washington from Henry Knox, 2 November 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New-York 2 November 1787

The bearer the Marquis de Chappedelaine has been made known to me by my old friend Colo. Mauduit duplessi. The Marquis who is an officer in the service of his most christian Majesty thinks that he should have come to America to little purpose were he to depart without having seen your Excellency, I therefore take the liberty of introducing him to your attention. I am with the most perfect respect my dear Sir Your Most obedient humble Servant

H. Knox

